t c summary opinion united_states tax_court donald addie petitioner v commissioner of internal revenue respondent docket no 7590-08s filed date donald addie pro_se katherine lee kosar for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue other court and this opinion shall not be treated as precedent for any other case respondent issued a notice_of_deficiency disallowing inter alia the earned_income_credit eic claimed by petitioner thereby resulting in a deficiency of dollar_figure in his federal_income_tax for the issue for decision is whether petitioner had two or no qualifying children during the taxable_year at trial respondent conceded that if petitioner had no qualifying children then he is entitled to an eic of dollar_figure respondent further conceded that the individuals with respect to whom petitioner claimed the eic satisfied the requisite relationship and age tests for a qualifying_child thus the only issue remaining for decision is whether the individuals met the residency test specifically whether petitioner’s children had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year we find that the children met the residency test and hold that petitioner is therefore entitled to the eic as claimed by him on his return background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of ohio when the petition was filed petitioner claimed on his federal_income_tax return inter alia an eic for his two children petitioner and the children’s mother were never married and parted ways in at which time they entered into a mediation agreement agreement pursuant to the agreement the children’s mother was the residential parent and petitioner was the nonresidential parent the agreement further designated that petitioner would share the second and third weekend of each month with the children picking them up from their mother on saturday morning and returning them to their mother on sunday evening for the first part of petitioner’s children resided primarily with their mother in accordance with this agreement however during the latter part of date petitioner’s children and their mother moved in with petitioner due to an injury to the mother’s back the children and their mother continued to live with petitioner for the remainder of the year discussion sec_32 permits an eligible_individual an eic against that individual’s tax_liability as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year or any other individual who does not have a qualifying_child for the taxable_year sec_32 the amount of the credit is determined according to percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children sec_32 the percentages increase if a taxpayer has two qualifying children as opposed to one or none id thus if petitioner has two qualifying children the eic is dollar_figure but if he has no qualifying children the eic is only dollar_figure to be eligible to claim an eic with respect to a qualifying_child a taxpayer must establish inter alia that the child had the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_32 sec_152 because petitioner’s children commenced their stay with petitioner near the end of june and resided with petitioner for the rest of the year the residency test of sec_152 has been satisfied therefore petitioner is entitled to the eic he claimed on his federal_income_tax return to reflect the foregoing decision will be entered for petitioner
